Title: Alden Partridge to Thomas Jefferson, 9 December 1815
From: Partridge, Alden
To: Jefferson, Thomas


            
              Sir
              West Point. Decembr. 9th 1815
            
            Agreeably to promise I now take the liberty to enclose you the Meteorological Tables mentioned in my last letter, and hope they will not be unacceptable to you. I expect to leave here in a few days to go to the state of Vermont, where I shall spend the winter. Should you have any communication to make to me I will thank you to direct to Norwich, County of Windsor State of Vermont—
            
              I have the honor to be with the highest respect and  Esteem, Sir, your Obedt Servt
              
                
                  A Partridge
                
                
                  Capt. of Engs
                
              
            
          